Title: From George Washington to Samuel Huntington, 17 April 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir,
            Head Quarters Morris Town April 17th 1780
          
          I have duly received your Excellencys dispatches of the 6th and 9th of April.
          The Maryland division marched this morning—with the first regiment of Artillery and eight field pieces besides those attached to the Brigades which will be useful at any rate essential if an accident should happen to Charles Town—The want of Waggons has unavoidably retarded the march of the Troops till this time.
          I have attentively considered the application from the State of Massachusetts on the subject of an expedition against the Enemy at Penobscot. It appears to be of great importance in several points of view that they should be dislodged—but circumstanced as we are I do not see how the attempt can be made with any prospect of success—A naval cooperation seems to be absolutely necessary and for this we do not possess the means—We have no Fleet & the Enemy have a respectable one on the coast which they can at any time employ to frustrate our measures. From all accounts the Posts at Penobscot are strongly situated and susceptible of being made more formidable by additional fortification which it is to be presumed has not been neglected. To attempt a coup de main, with a tolerable certainty of success, would require a considerable force, and of other Troops than Militia, which can by no means be spared. To operate by a siege with Cannon and the necessary apparatus would be an affair of length—The operating force I am informed must depend on supplies of every kind by Water—This communication would be liable to be interrupted at the pleasure of the Enemy and the situation of the Troops would be alarmingly precarious. A reinforcement might at any time be sent from Hallifax and New York to raise the siege; our Troops would perhaps escape themselves with difficulty no doubt with disgrace and with the loss of their cannon and stores—But were there no other obstacles in the way the total deficiency of money and magazines seems alone to be insurmountable. With respect to both of these we seem to be arrived at so desperate an extremity, that every arrangement and operation is at a stand, and without speedy relief inevitable ruin must ensue—These objections to the expedition obviously present themselves in the present posture of our affairs, though I confess I have not a sufficient knowledge of the Country in question to form a very accurate judgment. Could we obtain an effectual naval

cooperation, this and many other things might be undertaken, which without it are impracticable. Indeed considering the position of these States a Fleet is essential to our system of defence—that we have not hitherto suffered more than we have for want of it is to be ascribed to the feeble and injudicious manner in which the Enemy have applied the means in their hands during this War. The plan they are now persuing of attacking points remote from each other will make us feel the disadvantage in a striking manner—and may be fatal if our allies are not able to afford us naval succour. In all respects it is more necessary now than it ever was. I have the honor to be With perfect respect & esteem Sir Your Most Obet & hum. Servant
          
            Go: Washington
          
          
            P.s. It is of great moment the States through which the Maryland Division passes should be engaged to exert themselves to get them forward otherwise they will be halting between the two points where they are wanted and their services will be lost to both.
            I am sorry to be obliged to transmit the inclosed disagreeable account from Paramus. The Post there is intended to restrain the traffic between that part of the Country and New York which from the disposition of the Inhabitants has been very considerable—This consideration has induced me to station a party there though at some hazard—but though with reluctance I imagine I shall be obliged to withdraw it, for the extreme disaffection of the Inhabitants gives the Enemy even greater advantages than was supposed.
            Since writing the above I am honored with your letter of the 13th. I hope the Bilboa account may be just, as it is much more favorable than the preceding ones.
            Inclosed you will be pleased to receive a further Letter from the Gentlemen deputed to Amboy.
            
              Go: W——n
            
          
        